                  Case 2:16-cv-01633-TLN-EFB Document 46 Filed 06/25/20 Page 1 of 3



       1   STEPHEN J. FOONDOS (SBN:148982)
       2
           JOHN S. SARGETIS (SBN: 80630)
           UNITED LAW CENTER
       3   3301 Watt Avenue, Suite 500
           Sacramento, CA 95821
       4
           Tel: (916) 367-0630
       5   Fax: (916) 865-0817

       6   Attorneys for MARK SWASEY and TRISHELE SWASEY, Plaintiffs
       7                               UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
       8
                                                            )   Case No.: 2:16-cv-01633-TLN-EFB
       9
           MARK SWASEY and TRISHELE                         )
      10   SWASEY,                                          )
                         Plaintiffs,                        )   STIPULATION AND ORDER TO
      11                                                    )   CONTINUE MOTION FOR JUDGMENT
                                                            )   ON THE PLEADINGS
      12
           v.                                               )
      13                                                    )   Current Hearing Date:
                                                            )
      14                                                    )   Date:      July 9, 2020
           SETERUS, INC.; FEDERAL                           )   Time:      2:00 p.m.
      15
           NATIONAL MORTGAGE                                )   Courtroom: 2
      16   ASSOCIATION; and DOES 1 through                  )
           50, inclusive,                                   )   Proposed Hearing Date:
      17                  Defendants.                       )
      18
                                                            )   Date:      September 3, 2020
                                                            )   Time:      2:00 p.m.
      19                                                    )   Courtroom: 2
                                                            )
      20

      21

      22
                  TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR
      23
           ATTORNEYS OF RECORD:
      24
                  IT IS HEREBY STIPULATED by and among Plaintiffs MARK SWASEY and
      25
           TRISHELLE SWASEY (hereinafter collectively referred to as the “Plaintiffs”) and Defendants
      26
           SETERUS INC. and FEDERAL NATIONAL MORTGAGE ASSOCIATION (hereinafter
      27
           collectively referred to as the “Defendants”), collectively referred to herein as “the Parties”, by
      28
        and through their respective attorneys of record:

                       STIPULATION AND ORDER TO CONTINUE MOTION FOR JUDGMENT ON THE PLEADINGS
                                                          1
                Case 2:16-cv-01633-TLN-EFB Document 46 Filed 06/25/20 Page 2 of 3



       1         1.     The purpose for this Stipulation is because counsel for the respective Parties are
       2         negotiating a possible settlement agreement. Therefore, it is agreed between the Parties
       3         continuing the hearing on the Motion for Judgment on the Pleadings, currently scheduled
       4         for, July 9, 2020, until September 3, 2020 at 2:00 p.m. would be appropriate; and
       5         2.     It is further agreed by the Parties and stipulated that the briefing schedule should
       6         trail the continued date.
       7

       8   IT IS SO STIPULATED
       9
           DATED: _June 24, 2020____                   UNITED LAW CENTER
      10
                                                       A Professional Law Corporation
      11

      12
                                                       By: __/s/ Stephen J. Foondos_________________
      13
                                                              STEPHEN J. FOONDOS
      14                                                      Attorney for Plaintiffs
                                                              MARK SWASEY and TRISHELE
      15                                                      SWASEY
      16

      17
           DATED: _June 24, 2020____                   THE RYAN LAW FIRM
      18                                               A Professional Law Corporation
      19

      20
                                                       By: _/s/ Michael W. Stoltzman_______________
      21                                                      MICHAEL W. STOLTZMAN
                                                              Attorney for Defendants
      22
                                                              SETERUS INC., and FEDERAL
      23                                                      NATIONAL MORTGAGE ASSOCIATION

      24

      25

      26

      27

      28



                      STIPULATION AND ORDER TO CONTINUE MOTION FOR JUDGMENT ON THE PLEADINGS
                                                         2
                  Case 2:16-cv-01633-TLN-EFB Document 46 Filed 06/25/20 Page 3 of 3



       1
                                                        ORDER
       2
                  The Court, having reviewed the Stipulation of the Parties and finding good cause, hereby
       3
           issues an Order to:
       4
                  1. Grant the Stipulation; and
       5
                  2. Continue the hearing on Defendant’s Motion for Judgment on the Pleadings from July
       6
                      9, 2020 to September 3, 2020 at 2:00 p.m.
       7
                  3. Plaintiffs’ opposing papers are to be filed and served not less than fourteen (14)
       8
                      calendar days prior to the continued hearing date, and any reply to Plaintiffs’
       9
                      opposition is to be filed and served not less than seven (7) calendar days prior to the
      10
                      continued hearing date.
      11

      12

      13   IT IS SO ORDERED.
      14
           Dated: June 24, 2020
      15                                                           Troy L. Nunley
                                                                   United States District Judge
      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28



                       STIPULATION AND ORDER TO CONTINUE MOTION FOR JUDGMENT ON THE PLEADINGS
                                                          3
